OPINION

Per Curiam:

Indicted for two counts of murder (NRS 200.010) by the Clark County Grand Jury, appellant sought pretrial habeas relief in the district court. In this appeal from the order denying that relief, he contends (1) he is not subject to prosecution in this state because he is a foreign national; and, (2) the evidence submitted to the grand jury was insufficient to establish probable cause.
Appellant is one of three foreign nationals charged, on the same evidence in a single indictment, with the identical crimes.
One of the co-defendants, Claude Theriault, previously raised the identical issues now raised by Paulette, which we considered and rejected, as being without merit, in Theriault v. *3Sheriff, 89 Nev. 506, 515 P.2d 397 (1973).1 The other co-defendant, Robert Gordon Johnstone, also challenged the indictment on the lack of probable cause. We considered and rejected that contention in Johnstone v. Lamb, 89 Nev. 38, 505 P.2d 596 (1973).
The order of the trial court is affirmed.

Theriault also challenged the jurisdiction of Nevada courts to try a foreign national for a crime committed in this state in an original proceeding in prohibition, filed in this court as case No. 6983. We denied his petition for the extraordinary writ of prohibition in an unreported Order.